669 N.W.2d 551 (2003)
MICHIGAN AFFILIATED HEALTHCARE SYSTEMS, INC., f/k/a Lansing General Hospital, d/b/a Michigan Capital Medical Center, Plaintiff-Appellee,
v.
PEOPLES LIFE INSURANCE COMPANY and Stop Loss International Corporation, Defendants-Appellants, and
CC Systems Corporation of Michigan, Defendant.
Docket No. 225067, COA No. 225067.
Supreme Court of Michigan.
October 10, 2003.
By order of December 10, 2002, the application for leave to appeal was held in abeyance pending the decision in Klapp v. United Insurance Group Agency, 468 Mich. 459, 663 N.W.2d 447 (Docket No. 119175-6) (2003). On order of the Court, *552 the opinion having been issued on June 18, 2003, 468 Mich. 459, 663 N.W.2d 447 (2003), the application is again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this matter to the Court of Appeals for reconsideration in light of Klapp.
WEAVER and MARILYN J. KELLY, JJ., dissent and state as follows:
We respectfully dissent from the order remanding for reconsideration, for the reasons expressed in the concurrence in Klapp v. United Insurance Group Agency, 468 Mich. 459, 663 N.W.2d 447 (2003).